Citation Nr: 1815244	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  18-01 169	)	DATE
	)
	)


THE ISSUE

Whether a September 23, 2016, decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim seeking restoration of compensation for posttraumatic stress disorder from December 17, 1958 should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1942 to June 1945, including combat service during World War II and he participated in the Rhineland Campaign and was awarded the Combat Infantryman Badge.   

This matter is before the Board as an original action on the motion by the Veteran in which he alleges CUE in a September 23, 2016 Board decision that denied restoration of compensation for posttraumatic stress disorder from December 17, 1958.

This matter has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  In a September 23, 2016, decision, the Board denied the Veteran's claim seeking restoration of compensation for posttraumatic stress disorder from December 17, 1958.

2.  In a September 12, 2017, memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's September 23, 2016, decision that denied the Veteran's claim for restoration of compensation for posttraumatic stress disorder from December 17, 1958.


CONCLUSION OF LAW

The September 23, 2017, Board decision denying the Veteran's claim for restoration of compensation for posttraumatic stress disorder from December 17, 1958 was not clearly and unmistakably erroneous.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 23, 2016, decision, the Board denied the Veteran's claim seeking restoration of compensation for posttraumatic stress disorder from December 17, 1958.  In a September 12, 2017, memorandum decision, the Court affirmed the Board's September 23, 2016, decision that denied the Veteran's claim for restoration.  In its memorandum decision, the Court explained that it was affirming the Board's decision and that to bring a CUE motion, the Veteran had to perfect his appeal with respect to a July 2016 RO decision denying restoration of benefits on the grounds of CUE.  The Veteran filed an NOD continuing his appeal, but then wrote to the RO in September 2017 withdrawing the NOD.  The RO responded to the Veteran in October 2017, and informed him that his CUE appeal with respect to the RO decision had been withdrawn.  As such, the Veteran's present CUE motion is still a challenge to the September 2016 Board decision affirmed by the Court in September 2016.  Pursuant to 38 C.F.R. § 20.1400(b)(1), the Veteran is precluded from challenging the finality of the Board's September 2016 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's September 2016 decision has been replaced by the September 2017, Court decision, and as such, as a matter of law, the Veteran is barred from challenging the September 23, 2016, Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this claim must be denied.


ORDER

The Veteran's motion to revise or reverse the September 23, 2016, Board decision that denied a claim for restoration of compensation for posttraumatic stress disorder from December 17, 1958, is denied.




                       ____________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



